OPINION — AG — IT WOULD BE UNLAWFUL FOR THE EXCISE BOARD MEMBERS TO CONTRACT WITH THE COUNTY FOR THE SALE OF "ANY MACHINERY, SUPPLIES, EQUIPMENT, MATERIAL, OR OTHER GOOD, WARES, OR MERCHANDISE" OR TO CONTRACT FOR THEIR EMPLOYMENT BY THE COUNTY, AND THAT OTHER CONTRACTING WITH THE COUNTY MAY OR MAY NOT BE UNLAWFUL DEPENDING UPON THE INTEREST OF THE MEMBERS AND/OR OF THE COUNTY COMMISSIONERS CONCERNED. CITE: 21 O.S. 1961 344 [21-344], 68 O.S. 1965 Supp., 2457 [68-2457] (HUGH COLLUM) (CONFLICT OF INTEREST)